TRASK, Circuit Judge
(dissenting):
With deference to the majority and to the expertise of the trial judge as to Oregon law I disagree with both in applying Washington law to the question of limitation of liability. It would appear that DeFoor v. Lematta, 249 Or. 116, 437 P.2d 107 (1968), would control here.
The only arguably substantial Washington interest was the fact that the accident occurred there. The weight to be accorded to this circumstance is directly negated by the adoption in Oregon of the significant contacts choice of law rule. Casey v. Manson Construction & Engineering Co., 247 Or. 274, 428 P.2d 898 (1967). In doing so, as the majority points out, the Oregon Supreme Court rejected the “rigid application of the place of wrong rule” in favor of the significant contacts principle. It does not seem logical to suppose that when Washington removed its limitation of liability rule, it was doing so to favor Oregon residents. Here the employer was an Oregon employer, Interstate Tractor & Equipment Company, was an Oregon corporation with its principal place of business there and the deceased and his family were residents of Oregon. All of the economic impact (as the DeFoor court emphasized) would be felt in Oregon. Money damages and the amount thereof is an economic measure.
The majority points to the fact that the Oregon law limiting damages had been repealed at the date of the accident. Its remaining in effect, it is pointed out, was a technicality. Clearly the law in effect at the date of the accident is the law to be considered. In Oregon on that date there was a limitation of liability. It was not a technicality. It was the law of Oregon. I am of the opinion that Oregon in making its determination of the choice of law on limitation of liability would have followed its own decision in DeFoor v. Lematta, 249 Or. 116, 437 P.2d 107 (1968), and would so hold.